          Case 1:20-cv-10660-SDA Document 19 Filed 02/24/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Immigrant Defense Project et al.,                                          2/24/2021

                                Plaintiffs,
                                                              1:20-cv-10660 (SDA)
                    -against-
                                                              ORDER FOR
 United States Immigration and Customs                        TELEPHONE CONFERENCE
 Enforcement,

                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

       The parties are directed to appear for a telephone conference on Wednesday, March 10,

2021, at 2:00 p.m. EST to discuss the status of this action. At the scheduled time, the parties shall

each separately call (888) 278-0296 (or (214) 765-0479) and enter access code 6489745.

SO ORDERED.

DATED:         New York, New York
               February 24, 2021

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge
